 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     RUBEN RODRIGUEZ BERNAL,                              Case No. 2:16-cv-2511-AC
12
                                              Plaintiff, [PROPOSED] ORDER
13
                   v.
14

15   J. BEARD, et al.,
16                                      Defendants.
17

18        On March 17, 2020, Defendant Weeks moved the Court for a modification of the Court’s

19   Order issued February 20, 2020 (ECF No. 48), and sought an extension of time of thirty days, up

20   to and including April 20, 2020, to file a motion for summary judgment. ECF No. 49. Good

21   cause having been shown, Defendant Weeks’ motion is granted. The deadline to file dispositive

22   motions is extended to April 20, 2020.

23        IT IS SO ORDERED.

24   DATED: March 18, 2020

25

26

27

28
                                                      1
                                                                       [Proposed] Order (2:16-cv-02511-AC)
